Case 1:18-cv-02813-EK-RML Document 61 Filed 01/27/21 Page 1 of 5 PageID #: 840



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------x

YANY'S GARDEN LLC AND NARUL TONY
HACK,
                                                MEMORANDUM & ORDER
           Plaintiffs,                          18-CV-2813(EK)(RML)

                      -against-

The City of New York, New York City
Department of Buildings, New York
City Department of Housing
Preservation and Development, et
al.,

          Defendants.

----------------------------------x

ERIC KOMITEE, United States District Judge:

            This action arises out of Plaintiffs’ claim that the

City of New York and other defendants unlawfully condemned and

levied a tax lien against Plaintiffs’ property in Queens, New

York.   On January 15, 2020, the Honorable Nicholas Garaufis

granted Defendants’ motion 1 to dismiss nearly all claims in the

complaint, including the sole federal claim asserted under

42 U.S.C. § 1983.      However, apparently due to an oversight, the

January 15 filing did not include a motion by the City




      1  All defendants moved to dismiss except for defendant Scala
Contracting Co., Inc., which was served on November 30, 2018 but has not
appeared in this case. See ECF No. 35.


                                      1
Case 1:18-cv-02813-EK-RML Document 61 Filed 01/27/21 Page 2 of 5 PageID #: 841



Defendants 2 to dismiss the due process claim against them under

Article 1, Section 6 of the New York State Constitution;

therefore, it survived.        On September 2, 2020, this Court 3 denied

Plaintiffs’ motion for reconsideration of Judge Garaufis’s

order.    Familiarity with the January 15th and September 2nd

orders, and the underlying facts in this case, is assumed.

             The City Defendants now move for judgment on the

pleadings, arguing that the Court should not exercise

supplemental jurisdiction over the remaining state-law claim.

The relevant statute, 28 U.S.C. § 1367, provides that “district

courts may decline to exercise supplemental jurisdiction over a

claim” if “the district court has dismissed all claims over

which it has original jurisdiction.”          There are no remaining

federal claims in this action, nor does diversity jurisdiction

exist.    When a case is in this posture, a court “must reassess

its jurisdiction over the case by considering several related

factors — judicial economy, convenience, fairness, and comity.”

Motorola Credit Corp. v. Uzan, 388 F.3d 39, 56 (2d Cir. 2004).

Although Section 1367 is “permissive rather than mandatory,”

Valencia ex rel. Franco v. Lee, 316 F.3d 299, 305 (2d Cir.



      2  The “City Defendants” are the City of New York (“NYC” or the “City”),
the NYC Department of Buildings (“DOB”), the NYC Department of Housing
Preservation and Development (“HPD”), HPD employees Rassoul Azarnejad and Amy
Marcus, and DOB employees Philip Mattera and Dennis Zambotti.

      3   This case was transferred to the undersigned on February 12, 2020.

                                       2
Case 1:18-cv-02813-EK-RML Document 61 Filed 01/27/21 Page 3 of 5 PageID #: 842



2003), “in the usual case in which all federal-law claims are

eliminated before trial, the balance of factors to be considered

. . . will point toward declining jurisdiction over the

remaining state-law claims.”        Carnegie–Mellon Univ. v. Cohill,

484 U.S. 343, 350 n.7 (1988); see also Marcus v. AT&T Corp., 138

F.3d 46, 57 (2d Cir. 1998) (“In general, where the federal

claims are dismissed before trial, the state claims should be

dismissed as well.”).

            Therefore, dismissal under Section 1367 is appropriate

where, as here, the federal claims were dismissed at the motion

to dismiss stage, well before discovery or trial.           See, e.g.,

Page v. Oath Inc., No. 17-CV-6990, 2018 WL 1406621, at *4

(S.D.N.Y. Mar. 20, 2018) (declining to exercise supplemental

jurisdiction because “the federal claim against [defendant]

[was] dismissed on a Rule 12(b)(6) motion, while discovery [was]

stayed pending the resolution of this motion”), aff'd sub nom.

Page v. United States Agency for Glob. Media, 797 F. App'x 550

(2d Cir. 2019).     In addition, because the parties dispute at

what point the New York State Constitution claim’s statute of

limitations accrued, the Court notes that “[t]he dismissal will

not have any impact on the statute of limitations for these

claims, because, pursuant to 28 U.S.C. § 1367(d), the

limitations period is tolled while the claims are pending and



                                      3
Case 1:18-cv-02813-EK-RML Document 61 Filed 01/27/21 Page 4 of 5 PageID #: 843



for 30 days after they are dismissed.”         Cave v. E. Meadow Union

Free Sch. Dist., 514 F.3d 240, 250 (2d Cir. 2008).

            Also, defendant Scala Contracting Co., Inc. (“Scala”),

which performed the alleged demolition work on Plaintiffs’

property, was served on November 30, 2018 but has not appeared

in this case.     See ECF No. 35.     Although defendant Scala has not

moved to dismiss the action, the Court dismisses the case

against Scala sua sponte for failure to state a claim.            Thomas

v. Scully, 943 F.2d 259, 260 (2d Cir. 1991) (“[A] district court

has the power to dismiss a complaint sua sponte for failure to

state a claim on which relief can be granted” as long as the

court gives “the plaintiff an opportunity to be heard.”).

Plaintiffs assert the same 42 U.S.C. § 1983 claim against Scala

as they did against the City, which fails for the reasons set

forth in the Court’s January 15th order.         See, e.g.,    Town of

Mamakating, N.Y. v. Lamm, No. 15-CV-2865, 2015 WL 5311265, at

*10 (S.D.N.Y. Sept. 11, 2015) (dismissing RICO claims against a

defendant that had not yet appeared where the claims were the

same as those asserted against the other defendants and thus

“suffer[ed] the same defects”), aff'd 651 F. App'x 51 (2d Cir.

2016).    Further, the Court declines to exercise supplemental

jurisdiction over the state-law claims against Scala.            Because

Plaintiffs have the right to be heard, they may file a letter



                                      4
Case 1:18-cv-02813-EK-RML Document 61 Filed 01/27/21 Page 5 of 5 PageID #: 844



with the Court with any objection to Scala’s dismissal within

seven days of this Order.

            Accordingly, the Court declines to exercise

supplemental jurisdiction over the sole remaining state-law

claim asserted under the New York State Constitution against the

City Defendants, and dismisses Scala Contracting Co., Inc. sua

sponte.    Plaintiffs may file an objection to the dismissal of

Scala within seven days of the date of this Order.



            SO ORDERED.

                                    _/s Eric Komitee___________
                                    ERIC KOMITEE
                                    United States District Judge


Dated:      January 27, 2021
            Brooklyn, New York




                                      5
